     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

LATISA THORNTON, as                    )
Administratrix of the Estate of        )
MILDRED RILEY, deceased,               )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Case No. 3:16-cv-00829-RAH
                                       )
JOHN W. MITCHELL, M.D., and            )                   (WO)
THE HEART CENTER                       )
CARDIOLOGY, P.C.,                      )
                                       )
      Defendants.                      )

                   MEMORANDUM OPINION AND ORDER

      Defendants John D. Mitchell, M.D. and The Heart Center Cardiology, P.C.

filed a motion for summary judgment, (Doc. 79), in this wrongful death, medical

malpractice case that was granted by the Magistrate Judge upon report and

recommendation (Report) on July 9, 2018, (Doc. 108). Upon review by this Court

after both sides filed objections, (see Docs. 109, 110), this Court sustained the

Magistrate Judge’s Report to the extent it recommended the entry of summary

judgment in the Defendants’ favor on grounds that the Plaintiff, Latisa Thornton, as

the Administratrix of the Estate of Mildred Riley (Plaintiff, Thornton or Estate), had

failed to meet her burden of proof on causation, (Doc. 124). The Court also

overruled the Magistrate Judge’s Report as it concerned the issue of whether the


                                           1
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 2 of 9




Estate had shown a question of fact on the issue of breach of duty through testimony

from a similarly situated healthcare provider.

      The case is again before the Court, this time on the Estate’s Motion to

Reconsider, (Doc. 126), which challenges both of the stated reasons for the entry of

summary judgment.      The Defendants have filed a response, (Doc. 129), and the

Estate a reply (Doc. 131), and therefore the motion is ripe for resolution.

      As the Defendants recognize, “[a] motion to reconsider is only available when

a party presents the court with evidence of an intervening change in controlling law,

the availability of new evidence, or the need to correct clear error or manifest

injustice.” Gipson v. Mattox, 511 F.Supp.2d 1182, 1185 (S.D. Ala. 2007) (internal

quotes omitted).

         Motions to reconsider serve a valuable but limited function. They
         do not exist to permit losing parties to prop up arguments previously
         made or to inject new ones, nor to provide evidence or authority
         previously omitted. They do not, in short, serve to relieve a party of
         the consequences of its original, limited presentation.
Nelson v. Whirlpool Corp., 668 F.Supp.2s 1368, 1379 (S.D. Ala. 2009) (internal

quotes omitted).

      Of the three limited occasions in which a motion to reconsider is appropriate,

the Estate focuses on only one. That is, the Estate claims the Court clearly erred on

the two stated grounds for granting summary judgment. Upon review of the Estate’s

Motion to Reconsider (Motion), the Defendants’ Response, and the Estate’s Reply,


                                          2
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 3 of 9




and upon review of the record once again, including the operative complaint, the

Defendants’ summary judgment motion and the Estate’s response thereto, the Court

disagrees with the Estate’s assertion and concludes that the Estate’s Motion is due

to be denied.

      The Estate first argues the Court erred when it concluded that the Estate’s two

cardiologist experts were not similarly situated to Defendant John W. Mitchell, M.D.

and his medical practice. In particular, the Estate argues that the area of medical

practice at issue is “clinical cardiology” and not “interventional cardiology” and

therefore the Estate’s experts, neither of whom is an interventional cardiologist, can

testify to a breach of the standard of care by Dr. Mitchell, an interventional

cardiologist. To further emphasize its point that the area of medicine at issue is

clinical cardiology, the Estate now focuses on Dr. A. Scott Westermeyer. As to both,

the Estate argues that they “misdiagnosed” the decedent’s condition, which

according to the Estate, constitutes the practice of clinical cardiology.

      Once again, the Estate attempts to direct attention away from the area of

medical practice actually at issue in this case. As the operative complaint makes

clear, this suit concerns the failure by an interventional cardiologist to timely

perform an interventional procedure (i.e., a cardiac catheterization with

percutaneous intervention).     While the Estate now attempts to minimize the

interventional cardiology aspect of the lawsuit by referring only to a “catheterization


                                           3
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 4 of 9




procedure” or a “catheterization with possible percutaneous intervention,” in order

for the Estate’s suit to have any basis against the Defendants (especially from a

proximate causation standpoint), the suit must stand on the premise that a

catheterization1 would have revealed the necessity of a percutaneous intervention

procedure and that the percutaneous intervention procedure, if timely performed,

probably would have changed the decedent’s outcome (she would not have died).

Thus, the area of practice clearly was founded upon the area of interventional

cardiology, an area in which neither of the Estate’s experts practiced, and a medical

procedure that neither expert could perform.2   See Panayiotou v. Johnson, 995 So.

2d 871, 877 (Ala. 2008) (recognizing that interventional cardiology is a specialty

and that the plaintiff’s cardiologist expert could not testify against the defendant

interventional cardiologist).

      The Estate’s arguments on this point are no different from those previously

raised in the briefing on the Defendants’ summary judgment motion that this Court

already has considered. A party cannot show clear error or manifest injustice by

“merely reargu[ing] points previously considered and rejected by the Court.”



1
  A catheterization would not have changed the outcome; only an interventional
procedure would.
2
  Of course, the Estate could have chosen to retain experts who performed
interventional procedures such as Dr. Mitchell, but that is not the set of facts
presented here.
                                         4
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 5 of 9




Colomar v. Mercy Hosp., Inc., 242 F.R.D. 671, 684 (S.D. Fla. 2007). And “to the

extent [a party] ... tries to raise new arguments and point to new evidence that could

have been raised earlier, this is insufficient grounds to satisfy the clear error or

manifest injustice standard for granting a motion for reconsideration.” Campero

USA Corp. v. ADS Foodservice, LLC, 916 F.Supp.2d 1284, 1292 (S.D. Fla. 2012)

(internal citation omitted). “[C]lear error or manifest injustice occurs where the

Court has patently misunderstood a party, or has made a decision outside the

adversarial issues presented to the Court by the parties, or has made an error not of

reasoning but of apprehension.” Id. at 1291-93. Here, the Estate’s argument

concerning the standard of care at issue is just that; an attempt to reargue points

previously considered and rejected by the Court.

      The Estate’s new focus on Dr. Westermeyer is equally unavailing. Apparently

recognizing that its two experts can only testify to clinical cardiology, and not

interventional cardiology, the Estate now argues that its experts were competent to

testify against Dr. Westermeyer, who the Estate now claims also breached the

applicable standard of care. (Doc. 127, p. 10.) As the Defendants point out,3 (Doc.


3
  The Defendants have filed a Motion to Strike, (Doc. 130), the Estate’s arguments
as to Dr. Westermeyer, which the Defendants assert are being raised for the first time
in the Estate’s Motion. The Defendants’ motion to strike is due to be denied, as the
Defendants’ concern is already subsumed into the general standard that governs
motions to reconsider. See Gipson v. Mattox, 511 F.Supp.2d 1182, 1185 (S.D. Ala.
2007) (motions to reconsider “do not exist to permit losing parties to prop up
arguments . . . to inject new ones, nor to provide evidence or authority previously
                                          5
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 6 of 9




129, p. 5.), the Estate never specifically claimed that Dr. Westermeyer breached the

standard of care or that The Heart Center was being sued for Dr. Westermeyer’s

negligence before raising it for the first time in the motion to reconsider; not in the

Complaint and not in its 78-page summary judgment response brief. See ALA. CODE

§ 6-5-551 (1975) (AMLA requires a plaintiff to “include in the complaint filed in

the action a detailed specification and factual description of each act and omission

alleged by plaintiff to render the health care provider liable to plaintiff and shall

include when feasible and ascertainable the date, time, and place of the act or acts.”).

Indeed, the only substantive reference to Dr. Westermeyer during the course of

proceedings prior to the Court’s summary judgment order was in the Estate’s motion

to preclude Dr. Westermeyer from giving any opinion testimony in the case, and

even then, the Estate never asserted that the Defendants were being sued for the

medical negligence of Dr. Westermeyer. (Docs. 80, 89.) Having not plead any

negligence by Dr. Westermeyer, having not argued in its summary judgment

responsive brief about Dr. Westermeyer, and having undertaken efforts to preclude

him from giving any opinion testimony4 in this case, the Estate cannot now, after-


omitted. They do not, in short, serve to relieve a party of the consequences of its
original, limited presentation.”).

4
  Had the Estate alleged and argued that it was suing The Heart Center for medical
negligence by Dr. Westermeyer, Dr. Westermeyer not only would have been
permitted to testify as a fact witness, but also would have been able to give opinion
testimony that neither he nor The Heart Center through him breached the standard
                                           6
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 7 of 9




the-fact, suddenly inject his alleged negligence as grounds for reconsidering the

Court’s prior summary judgment order. In short, it is far too late for the Estate to

now claim that summary judgment should not be granted because the Estate’s

experts could testify against Dr. Westermeyer even though they could not testify

against Dr. Mitchell. See Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir. 1997);

Rossi v. Troy State University, 330 F.Supp.2d 1240, 1249 (M.D. Ala. 2002).

      Aside from the expert competency issue, the Estate also finds fault with the

Court’s decision to sustain the Magistrate Judge’s Report as it concerns causation.

The crux of the Estate’s argument is simply that the medical facts and opinions from

the Estate’s two cardiologist experts are sufficient to provide a legally sufficient

cause of death. (Doc. 127, p. 12.) The Estate further argues that the Court should

not have followed the Alabama Supreme Court’s decision in Shanes v. Kiser, 729

So. 2d 319 (Ala. 1999), but instead should have followed the Alabama Court of Civil

Appeals’ decision in Waddail v. Roberts, 827 So. 2d 796 (Ala. Civ. App. 2001), a

death case in which the appellate court allowed the case to proceed despite the lack

of an autopsy.

      Contrary to the Estate’s assertion, the Court reviewed the record in detail,

especially through the lens of Daubert and relevant Alabama Supreme Court


of care. But that is not the path that the Estate chose to travel with respect to Dr.
Westermeyer.

                                          7
     Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 8 of 9




precedent interpreting causation under the AMLA. The Court need not engage in

the analysis that it already, twice before, has engaged in. (See Docs. 108, 124.)

While the Estate did not attempt to distinguish Shanes through the Waddail case

previously, this Court’s review of the case does not reveal that Waddail trumps

Shanes as the more persuasive decision applicable to this case. Unlike the facts here,

in Waddail, there was no dispute as to the injury-causing agent (there, diabetic

ketoacidosis). See Waddail, 827 So. 2d at 800 (“Like the court in Parker, we know

the injury-causing agent in this case, specifically diabetic ketoacidosis.”). Here, as

in Shanes, it is necessary to know the precise injury-causing agent, which possibly

could have been any number of agents, including an electrolyte imbalance,

obstructive sleep apnea, pulmonary thromboembolism, stroke, aortic aneurysm,

heart attack, or cardiac arrhythmia. Id. at 801 (“In Shanes, it was necessary to know

the precise cause of death, because the mother could have died from a heart attack,

a massive stroke, a pulmonary embolism, or an aneurysm.”). Therefore, for the

reasons that the Estate’s challenge to the similarly situated healthcare provider issue

are denied, so too is this one. See Mays, 122 F.3d at 46.

      Accordingly, it is hereby ORDERED that:

      (1) The Estate’s Motion to Reconsider, (Doc. 126), is DENIED; and,

      (2) The Defendants’ Motion to Strike, (Doc. 130), is DENIED as moot.




                                          8
Case 3:16-cv-00829-RAH-WC Document 134 Filed 08/12/20 Page 9 of 9




DONE, this 12th day of August, 2020.


                               /s/ R. Austin Huffaker, Jr.
                        R. AUSTIN HUFFAKER, JR.
                        UNITED STATES DISTRICT JUDGE




                                9
